Exhibit 10.17

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

SUBLEASE AGREEMENT

This sublease agreement was entered into on November 2005 between CadioVascular
BioTherapeutics, Inc., a Delaware corporation, referred to as “lessee,” and
Phage Biotechnology Corporation, a Delaware corporation, referred to as
“sublessee”.

RECITALS

The parties recite and declare:

 

  A. Lessee has leased space in an office building.

 

  B. Sublessee desires to obtain office space in the geographical area in which
the building is located.

 

  C. The parties desire to enter a sublease agreement defining all rights,
duties, and liabilities of the parties.

In consideration of the mutual covenants contained in this sublease agreement,
the parties agree as follows:

ARTICLE 1

DESCRIPTION OF PREMISES

 

1.1 Lessee has leased approximately 6,325 square feet of office space on the
second floor of a building from Howard Hughes Properties, Limited Partnership,
lessor, of 1635 Village Center Circle, Las Vegas, Nevada, 89134.

 

1.2 Lessee shall demise to sublessee the 3,000 square feet of the building, all
located on the second floor, as more fully described in Exhibit “A” of the
original lease agreement between lessee and lessor (Plaza West Summerlin Lease
Agreement), which is attached to and made a part of this sublease agreement.

ARTICLE 2

PURPOSE OF SUBLEASE

 

2.1 The premises demised under this sublease agreement are to be used by
sublessee in the conduct of the business of Biotechnology and Pharmaceutical
Industry, and all tasks related to that business.

 

2.2 Sublessee shall not use the demised premises for any illegal, immoral, or
ultra-hazardous activity, whether within or outside the scope of the business of
sublessee.

Page 1 of 10



--------------------------------------------------------------------------------

ARTICLE 3

TERM OF SUBLEASE

 

3.1 The term of this sublease agreement shall be for an initial period of
             [number] years, commencing on              [date], and terminating
on              [date], unless earlier terminated by breach of the terms and
conditions of this sublease agreement or as provided in Articles 7 or 17.

 

3.2 Lessor concurs that sublessee may remain in possession of the demised
premises for the full term of this sublease agreement, despite any change that
may occur in the status of lessee or the lease agreement between lessee and
lessor.

ARTICLE 4

RENT

Sublessee shall pay to lessee a base rent as determined from Article 1.3 of the
original lease between lessee and lessor (Plaza West Summerlin Lease Agreement –
attached). Sublessee shall also pay all other sums due as additional rental
under the provisions of this sublease agreement and Article 5.3 of the original
lease between lessee and lessor (Plaza West Summerlin Lease Agreement –
attached) and subject to Article 6 original lease between lessee and lessor
(Plaza West Summerlin Lease Agreement – attached).

ARTICLE 5

SERVICES AND UTILITIES

Lessee shall furnish all water and sewer services to sublessee at the expense of
lessee. All other utilities required by sublessee on the demised premises,
including gas, electricity, and telephone services shall be obtained by and at
the expense of sublessee. Sublessee shall also obtain and pay the expense of all
janitorial services required on the demised premises.

ARTICLE 6

ACCIDENTAL DAMAGE OR INJURY

Lessor and lessee shall not be liable for any damage to property or any injury
to persons, sustained by sublessee or others, caused by conditions or activities
on the demised premises. Sublessee shall indemnify lessor and lessee against all
claims arising from such damages or injuries and shall carry liability insurance
insuring lessee, sublessee, and lessor against any claims in amounts to be
approved by lessor.

 

Page 2 of 10



--------------------------------------------------------------------------------

ARTICLE 7

CASUALTY DAMAGE OR INJURY

If the demised premises shall be destroyed or damaged by any acts of war, the
elements, including earthquake, or fire, to such an extent as to render the
demised premises untenantable in whole or in substantial part, lessor has the
option of rebuilding or repairing the demised premises by giving notice to that
effect to lessee within 30 days after the occurrence of any damage of the intent
of lessor to rebuild or repair the demised premises or the part so damaged. If
lessor elects to rebuild or repair the demised premises and does so without
unnecessary delay, sublessee shall be bound by this sublease agreement, except
that during the period of repair the rent of the demised premises shall be
abated in the same proportion that the part of the demised premises rendered
unfit for occupancy by sublessee shall bear to the whole of the subleased
premises. If lessor fails to give notice of the intent to repair, sublessee
shall have the right to declare this sublease agreement terminated.

ARTICLE 8

COMPLIANCE WITH ORIGINAL LEASE AND LAWS

 

8.1 Sublessee shall not cause or allow any undue waste on the demised premises
and shall comply with all applicable laws and ordinances respecting the use and
occupancy of the demised premises relating to matters not covered elsewhere in
this sublease agreement, provided that sublessee shall not be required to make
any alterations, additions, or improvements to the demised premises in order to
conform with this sublease agreement.

 

8.2 Sublessee shall perform and observe the terms and conditions to be performed
on the part of lessee under the provisions of the original lease agreement
between lessee and lessor (Plaza West Summerlin Lease Agreement – attached),
excepting the covenant for the payment of rent reserved thereby, and to
indemnify lessee against any and all claims, damages, costs, and expenses in
respect to the nonperformance or nonobservance of any such terms or conditions.

ARTICLE 9

REPAIRS

Subject to the obligations of lessor under Article 9 of the original lease
agreement (Plaza West Summerlin Lease Agreement – attached), lessee, unless
specified to the contrary in this sublease agreement, shall maintain the demised
premises in good repair and tenantable condition during the continuance of this
sublease agreement, except in case of damage arising from acts or negligence of
sublessee or the agents of sublessee.

 

Page 3 of 10



--------------------------------------------------------------------------------

ARTICLE 10

ALTERATIONS, ADDITIONS, OR IMPROVEMENTS

 

10.1 Sublessee shall not make any alterations, additions, or improvements on or
to the demised premises without first obtaining the written consent of lessee.
All alterations, additions, and improvements that shall be made shall be at the
sole expense of sublessee and shall become the property of lessee and shall
remain on and be surrendered with the demised premises as a part of them at the
termination of this sublease agreement without disturbance, molestation, or
injury.

 

10.2 Nothing contained in this section shall prevent sublessee from removing all
office machines, equipment, and trade fixtures customarily used in the business
of sublessee.

ARTICLE 11

LIENS

Sublessee shall keep the demised premises free and clear of all liens arising
out of any work performed, materials furnished, or obligations incurred by
sublessee.

ARTICLE 12

INSURANCE

Sublessee shall maintain a policy of Commercial General liability insurance
insuring the lessor and Sublessee against liability arising out of the
ownership, use, occupancy or maintenance of the premises. Such insurance shall
be on an occurrence basis providing single-limit coverage in an amount not less
than Two Million Dollars ($2,000,000.00) per occurrence. The initial amount of
such insurance shall be subject to periodic increases upon reasonable demand by
the lessor based upon inflation, increase liability awards, recommendation of
professional insurance advisors, and other relevant factors. However, the limits
of such insurance shall not limit the subleasee’s liability nor relieve
sublessee of any obligation hereunder. Sublessee shall comply with all
provisions within Article 19 of the original lease agreement between the lessee
and lessor (Plaza West Summerlin Lease Agreement – attached) and this Article
shall in no way be construed to be inconsistent with those provisions.

ARTICLE 13

ACCESS TO PREMISES

Sublessee shall allow lessor or lessee or the agents or employees of either the
free access to the demised premises at all reasonable times for the purpose of
inspecting or of making repairs, additions, or alterations to the demised
premises or any property owned by or under the control of either party.

 

Page 4 of 10



--------------------------------------------------------------------------------

ARTICLE 14

ADVERTISEMENTS

All signs or symbols placed in the windows or doors of the demised premises, or
on any exterior part of the building by sublessee, shall be subject to the
approval of lessee. If sublessee shall place signs or symbols on the exterior of
the building or in the windows or doors where they are visible from the street
that are not satisfactory to lessee, lessee may immediately demand the removal
of the signs or symbols. The refusal by sublessee to comply with any demand
within a period of 24 hours will constitute a breach of this sublease agreement
and entitle lessee immediately to recover possession of the demised premises in
the manner provided by law. Any signs so placed on the demised premises shall be
so placed on the understanding and agreement that sublessee shall remove these
signs or symbols at the termination of the tenancy created in and by this
sublease agreement and repair any damage or injury to the demised premises
caused thereby. If not so removed by sublessee, then lessee may have the signs
or symbols removed at the expense of sublessee.

ARTICLE 15

SALES, ASSIGNMENTS, AND SUBLEASES

 

15.1 Sublessee shall not assign this sublease agreement, or sell or sublet the
premises subleased, or any part of or interest in them, without the prior,
express, and written consent of lessee.

 

15.2 This sublease shall not be assigned by operation of law.

 

15.3 If consent is once given by lessee to the assignment of this sublease
agreement or sublease of the demised premises or any interest in this sublease
agreement, lessee shall not be barred from subsequently refusing to consent to
any further assignment or sublease.

 

15.4 Any attempt to sell, assign, or sublet without the consent of lessee, shall
be deemed a default by sublessee, entitling lessee to reenter pursuant to
Section Nineteen if lessee so elects.

ARTICLE 16

QUIET ENJOYMENT

If sublessee performs the terms of this sublease agreement, lessee will warrant
and defend sublessee in the enjoyment and peaceful possession of the demised
premises during the term of this sublease agreement without any interruption by
lessee or lessor or either of them or any person rightfully claiming under
either of them.

 

Page 5 of 10



--------------------------------------------------------------------------------

ARTICLE 17

CONDEMNATION

 

17.1 If the demised premises or any part of the demised premises are
appropriated or taken for any public use by virtue of eminent domain or
condemnation proceedings, or if by reason of law, ordinance, or court decree,
whether by consent or otherwise, the use of the demised premises by sublessee
for any of the specific purposes referred to in this sublease agreement shall be
prohibited, sublessee shall have the right to terminate this sublease on written
notice to lessee, and rental shall be paid only to the time when sublessee
surrenders possession of the demised premises.

 

17.2 In the event of partial appropriation, sublessee may elect to continue in
possession of that part of the demised premises not so appropriated under the
same terms and conditions of this sublease agreement, except that in those cases
sublessee shall be entitled to an equitable reduction of the rental payment
under this sublease agreement.

 

17.3 Any rental paid in advance beyond the time that the property has been taken
from sublessee shall be returned by lessee to sublessee on demand.

 

17.4 Sublessee does not waive any right to recover from the condemnation
authority for any damage that may be suffered by sublessee by reason of any
condemnation.

ARTICLE 18

OPTION TO RENEW

Subject to the receipt by lessee of an extension of the original lease agreement
for a sufficient duration to include this renewal, at any time before the
commencement of the last calendar month of the first term of this sublease
agreement, sublessee is granted the option and privilege of extending and
renewing the term of this sublease agreement for an additional             -year
period at an annual rental to be agreed on or arbitrated as provided in this
sublease agreement.

ARTICLE 19

DEFAULT BY LESSOR OR LESSEE

If lessor or lessee fails or neglects to perform under the provisions of this
sublease agreement or of the original lease between them (Plaza West Summerlin
Lease Agreement – attached), then sublessee may, after reasonable notice in
writing of not less than 30 days, terminate this sublease agreement.

 

Page 6 of 10



--------------------------------------------------------------------------------

ARTICLE 20

DEFAULT OF SUBLESSEE

 

20.1 If any rents reserved, or any part of them, shall be and remain unpaid when
they shall become due, or if sublessee violates or defaults in any of the
provisions of this sublease agreement, then lessee may cancel this sublease
agreement by giving the required notice, and reenter the demised premises.

 

20.2 In spite of any reentry, the liability of sublessee for the rent shall not
be extinguished for the balance of the term of this sublease agreement, and
sublessee shall make good to lessee any deficiency arising from a reentry and
reletting of the demised premises at a reduced rental.

 

20.3 Sublessee shall pay any deficiency on the first day of each month
immediately following the month in which the amount of deficiency is ascertained
by lessee.

ARTICLE 21

INSOLVENCY OR BANKRUPTCY

If sublessee becomes insolvent, voluntarily or involuntarily bankrupt, or if a
receiver, assignee, or other liquidating officer is appointed for the business
of sublessee, then lessee may terminate this sublease agreement at the option of
lessee.

ARTICLE 22

WAIVER OF BREACH

The waiving of any of the provisions of this sublease agreement by any party
shall be limited to the particular instance involved and shall not be deemed to
waive any other rights of the same or any other terms of this sublease
agreement.

ARTICLE 23

TERMINATION AND SURRENDER

 

23.1 Sublessee shall surrender the demised premises within 30 days from receipt
of notice of termination of this sublease agreement, or on the last day of the
term of this sublease agreement.

 

23.2 Lessee shall have the right to place and maintain on the demised premises
“For Rent” or “For Sale” signs during the last 30 days of the term of this
sublease agreement.

 

23.3 Sublessee shall, at the expiration of this sublease agreement, surrender
the keys to the demised premises to lessee.

 

Page 7 of 10



--------------------------------------------------------------------------------

23.4 If sublessee shall surrender the demised premises at the election of
sublessee, the liability for all duties and obligations required of sublessee
shall continue until the surrender has been accepted by lessee in writing.

ARTICLE 24

REMOVAL OF PERSONAL PROPERTY

 

24.1 Sublessee shall have the right to remove all personal property, trade
fixtures, and office equipment, whether attached to the demised premises or not,
provided that these items can be removed without serious damage to the building
or the demised premises.

 

24.2 All holes or damages to the building or the demised premises caused by
removal of any items shall be restored or repaired by sublessee promptly.

 

24.3 Sublessee shall be entitled to remove any electrical service connections
installed by sublessee that were designed specifically for sublessee.

 

24.4 If lessee or lessor reenters or retakes possession of the demised premises
prior to the normal expiration of this sublease agreement, lessee or lessor
shall have the right, but not the obligation, to remove from the demised
premises all personal property located on the premises belonging to sublessee.
Either party may place the property in storage in a public warehouse at the
expense and risk of sublessee.

ARTICLE 25

HOLDING OVER

 

25.1 Any holding over at the expiration of this sublease agreement with the
consent of lessee shall be on a month-to-month basis, which tenancy may
thereafter be terminated as provided by the laws of Nevada.

 

25.2 During any holdover tenancy, sublessee shall pay the same rate of rental on
a monthly basis as is in effect at the time of the termination of this sublease
agreement and shall be bound by all the terms and conditions of this sublease
agreement.

ARTICLE 26

INTEREST OF SUCCESSORS

The covenants and agreements of this sublease agreement shall be binding on the
successors and assigns of lessee and on the successors and assigns of sublessee
but only to the extent specified in this sublease agreement.

 

Page 8 of 10



--------------------------------------------------------------------------------

ARTICLE 27

NOTICES

Except where otherwise required by statute, all notices given pursuant to the
provisions of this sublease agreement may be sent by certified mail, postage
prepaid, to the last known mailing address of the party for whom the notice is
intended.

ARTICLE 28

ARBITRATION

If any controversy develops that is to be submitted to arbitration according to
the terms of this sublease agreement, it shall be arbitrated in accordance with
the arbitration laws of Nevada, as supplemented by the rules then obtaining of
the American Arbitration Association. Judgment on any award rendered may be
entered in any court having jurisdiction over the parties and the property.

ARTICLE 29

COSTS OF LITIGATION

If any legal action is instituted to enforce this sublease agreement, or any
part of this sublease agreement, the prevailing party shall be entitled to
recover reasonable attorney fees and court costs from the other party.

ARTICLE 30

VENUE

At the option of either party, venue of any action may be established in Las
Vegas, Nevada. Personal service either within or without Nevada shall be
sufficient to give that court jurisdiction.

ARTICLE 31

ACKNOWLEDGMENT BY LESSOR

This sublease agreement is made with the full knowledge and agreement of lessor
of the demised premises, and lessor accepts this sublease agreement but retains
all rights to disapprove any future sublease between lessee and sublessee or
between lessee and any other party.

ARTICLE 32

GOVERNING LAW

It is agreed that this sublease agreement shall be governed by, construed, and
enforced in accordance with the laws of the state of Nevada.

 

Page 9 of 10



--------------------------------------------------------------------------------

ARTICLE 33

PARAGRAPH HEADINGS

The titles to the paragraphs of this sublease agreement are solely for the
convenience of the parties and shall not be used to explain, modify, simplify,
or aid in the interpretation of the provisions of this sublease agreement.

ARTICLE 34

COUNTERPARTS

This sublease agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

In witness, each party to this sublease agreement has caused it to be executed
at             [place of execution] on the date indicated below.

 

LESSEE:

  SUBLESSEE: CardioVascular BioTherapeutics, Inc.,   Phage Biotechnology Corp. A
Delaware corporation   A Delaware corporation By:  

/s/    MICKAEL A. FLAA        

  By:  

/s/    JACK W. JACOBS        

Print:  

Mickael A. Flaa

  Print:  

Jack W. Jacobs

Title:   CFO   Title:   COO

 

Page 10 of 10